Citation Nr: 1020488	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether the Veteran's August [redacted], 2003 fatal motorcycle 
accident was the result of his own willful misconduct.

2.  Entitlement to service connection for cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran, who died in August 2003, served on active duty 
from June 1986 to August 2003.  The appellant is his widow.

This case initially came before the Board of Veterans' 
Appeals (Board) from an Administrative Decision issued by the 
VA Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania that denied service connection for 
cause of death based on a finding that the death of the 
appellant's spouse was the result of willful misconduct.

Thereafter, the case was transferred to the jurisdiction of 
the RO in Columbia, South Carolina, where the appellant 
resides.

The Veteran testified before the undersigned Veterans Law 
Judge at a September 2006 hearing at the RO in Columbia, 
South Carolina.  A copy of the hearing transcript is of 
record.

In a February 2007 decision the Board remanded the claim to 
the RO for additional development.  The requested development 
was completed and the case was returned to the Board for 
appellate consideration. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran died as the result of injuries sustained in a 
motorcycle accident on August [redacted], 2003.  

3.  The service department determined that the Veteran's 
death was the result of an accident and was incurred in the 
line of duty.  

4.  The fatal accident on August [redacted], 2003 is not shown to 
have been caused by or the result of the Veteran's own 
willful misconduct.  

5.  The immediate cause of the Veteran's death was blunt 
force trauma to the head, chest and abdomen as a consequence 
of a motorcycle accident during active service.  



CONCLUSIONS OF LAW

1.  The injuries in the motorcycle accident on August [redacted], 
2003, were incurred in line of duty and were not the result 
of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1(m), (n), 3.301(c)(2) (2009).  

2.  The Veteran's death was the proximate result of injuries 
that were incurred in service.   38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.310, 3.312 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, a 
discussion of the notice and duty to assist provisions of 
VCAA is not required in this case.  


Analysis

Line of Duty Determination 

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, as in this case, was a result of his or her 
abuse of alcohol or drugs.  

An injury or disease having an onset in service will be 
presumed to have been incurred in the line of duty unless the 
preponderance of the evidence establishes that it was due to 
willful misconduct.  38  U.S.C.A § 105.  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA, unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  

Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 U.S.C.A. § 3.1(n).

The August 2003 police report indicated that the Veteran was 
travelling at an estimated speed of 100 miles per hour, and a 
witness reported that the Veteran had collided with a 
cardboard box, then into a guardrail, and was subsequently 
ejected coming to a final rest in a parking lot.

In an August 2003 initial report of casualty, the 
superintendent from the Casualty Services Branch listed the 
line of duty determination as pending.  

The Veteran's death certificate listed blunt force trauma to 
the head, chest and abdomen as a consequence of a motor 
vehicle collision, single vehicle unhelmeted motorcyclist.  

The August 2003 autopsy's toxicological analysis revealed a 
blood ethanol of .16 percent.  

In an October 2003 statement, the pathologists, LDK, M.D., 
and RAH, M.D., opined that the Veteran had died as a result 
of blunt force trauma to the head, chest, and abdomen due to 
a single-vehicle motor vehicle collision in which the 
decedent was an unhelmeted motorcyclist and that the manner 
of death was best deemed to have been an accident.

The December 2003 line of duty investigator indicated in his 
report that the Veteran was traveling at a high rate of 
speed; lost control, struck a guardrail and concrete barrier 
at which point he was ejected from the motorcycle over the 
side of an overpass.  

The investigator further noted that the Veteran landed in a 
parking lot some distance below and that, at the time of the 
accident; it was dark, clear and dry.  The investigator also 
noted that there were no obvious highway defects although 
there was a cardboard box wedged between the front wheel 
fender and tire.  

The Veteran was not wearing a helmet and alcohol might have 
contributed to the accident based on the toxicology report 
which identified a blood alcohol level in excess of the legal 
limit.  Finally, the examiner noted that the manner of death 
was accidental and recommended a finding of "in line of 
duty."  

An August 2004 witness statement reported that the Veteran 
had collided with a large box and had arrived at the scene 
and watched the police remove the box from the road.  

In a January 2004 final report of casualty, the 
superintendent from the Casualty Services Branch determined 
the Veteran's death had been incurred in the line of duty.  

The Board notes that the service department had determined 
that the Veteran's death as a result of his motorcycle 
accident was incurred in the line of duty.  A December 2003 
line of duty determination investigation found the Veteran's 
death occurred in the line of duty.    

Moreover, the January 2004 report of casualty's "final 
report" from the Casualty Services Branch, found that the 
Veteran had died in the line of duty.  Indeed the appellant 
has received the Veteran's Serviceman's Group Life Insurance 
as a result of his death.  

Thus, the Board finds that the line of duty determination by 
the service department in this case is not patently 
inconsistent with the requirements of laws administered by 
VA.  

Here, an identified factor beyond the control of the Veteran 
(losing control of the motorcycle after striking the 
discarded cardboard box in the roadway) was determined in the 
investigation to have played the major role in precipitating 
and in making the motorcycle accident unavoidable.  

Thus, on this record, the Board concludes that the Veteran's 
death resulting from the motorcycle accident on August [redacted], 
2003, was incurred in line of duty and was not due to willful 
misconduct on his part.  


Service Connection - Cause of Death

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 
(2009).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).

A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is one which contributed 
substantially or materially to death, combined to cause 
death, and aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2009).  It is not sufficient to 
show that it causally shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2009).

The Board finds that the Veteran's death was the result of a 
fatal in-service motorcycle accident that was found by the 
service department to have been incurred in the line of duty, 
as discussed above.

Moreover, the Veteran's death certificate reveals that the 
immediate or principal cause of death was blunt force trauma 
to the head, chest, and abdomen as a consequence of a motor 
vehicle collision, single vehicle unhelmeted motorcyclist

Finally, the December 2003 line of duty investigator noted 
that the manner of death was accidental and he recommended a 
finding of "in line of duty."  

To the extent that the Board must rely on the competent 
evidence in deciding this case, it also must extend the 
benefit of the doubt to the Veteran when analyzing and 
weighing the conflicting opinions.  

Accordingly, based on a careful review of the entire record, 
the Board finds that service connection for the cause of the 
Veteran's death is warranted.   


ORDER

The fatal motorcycle accident on August [redacted], 2003 was incurred 
in line of duty and was not the result of the Veteran's own 
willful misconduct.  

Service connection for cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


